Citation Nr: 9912800	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-42 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder 
as secondary to service-connected lateral instability with 
degenerative changes of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to January 1946.  



This appeal arose from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  The RO determined that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for lateral instability 
of the right knee secondary to a "service connected left 
knee disability."

In May 1997 the Board of Veterans' Appeals (Board) determined 
that the claim for entitlement to service connection for 
lateral instability of the right knee as secondary to the 
service-connected lateral instability of the left knee with 
degenerative changes was separate and distinct from a 
previously denied claim for entitlement to service connection 
for lateral instability of the right knee on a direct basis 
and that therefore the claim was to be addressed on a de novo 
basis.  A remand was issued, the reasons for which will be 
explained in more detail below.  

The case has been returned to the Board of for appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, the Board issued a remand in May 1997.  The 
Board found not only that the veteran's claim for secondary 
service connection was to be reviewed on a de novo basis, but 
also that consideration to secondary service connection based 
on aggravation was required pursuant to the holding of Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The RO was also to 
request that the veteran identify sources of additional 
medical records, and schedule an examination by a VA 
orthopedic surgeon in order to identify the nature and 
etiology of any disorder of the right knee.  The examiner was 
to offer opinions as to whether it was at least as likely as 
not that a right knee disorder was causally related to the 
service-connected left knee disability, and whether the 
service-connected left knee disability aggravated or worsened 
the right knee.  

In response to the remand, the RO requested additional 
records.  The veteran asserted that his only treatment was at 
a VA treatment facility in Fort Lauderdale, Florida.  These 
records were requested, and records through 1996 were 
received.  

The veteran underwent a VA orthopedic examination in July 
1998.  The diagnosis was status post total right knee 
prosthesis in good position.  The examiner asserted that he 
reviewed the veteran's claims folder and the Board's remand 
and then stated that the questions presented in the remand 
could not be answered except by conjecture.  He stated that 
the questions asked were "based on studies, etc., etc."  
The examiner then explained that the questions "cannot be 
answered since there has been a complete change in this 
veteran's physical condition of his right knee since the 
surgery."  The examiner offered an opinion only that the 
veteran must have been severely disabled prior to the surgery 
as his doctor recommended, and he underwent, an "extensive 
operation."  He stated that the veteran probably had a 
progressive condition of the right knee with increasing 
instability, arthritis and pain, that eventually drove him to 
have a total knee operation.

In the opinion of the Board the examination was inadequate.  
The examiner stated that the record was reviewed but no 
records were cited, and the examiner made statements tending 
to suggest that he did not review the record.  

For example, the examiner stated that he could only 
conjecture as to the condition of the veteran's knees prior 
to his operation.  However, records from service and shortly 
thereafter, along with VA records from 1982 to 1996 were 
contained in the claims folder.  The examiner did not 
summarize those records or otherwise indicate the 
significance or shortcomings of the information contained in 
the records in any meaningful way.  His comment that the 
questions posited in the remand were based on "studies etc., 
etc." is enigmatic.  

The examiner also did not give any indication that he 
understood that he was to answer the question of etiology of 
the veteran's right knee - specifically whether the right 
knee disorder was proximately due to the service-connected 
left knee or whether a right knee disorder was worsened or 
aggravated as a result of the service-connected left knee 
disability.  No analysis was provided whatsoever.  The Board 
cannot see how a "complete change" in the condition of the 
veteran's right knee since his surgery would prevent the 
examiner from determining based on history and medical 
records whether the right knee disorder (that ultimately was 
treated via a total knee replacement operation) was either 
proximately due to the service-connected left knee disability 
or was permanently aggravated by the service-connected 
disability.  

Because the examiner failed to meaningfully address the 
questions set forth in the remand, and the RO did not take 
corrective action with regard to the inadequate report, the 
Board has no choice but to conclude that there has been 
inadequate compliance with the Board's remand and therefore 
the matter must be remanded again for further development.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board is of the opinion that a further search for 
treatment records is also indicated.  While the veteran 
reported that all treatment of his knee has been at a VA 
facility in Ft. Lauderdale, Florida, VA treatment records 
indicate that in March 1994 the veteran reported that he 
belonged to "Humana Plus HMO" and that his primary 
physician referred him to an orthopedic surgeon, "Dr. 
Shan."  In a few subsequent records pertaining to treatment 
of the knees, the veteran indicated that he was receiving 
care through his HMO.  


A notation from an August 1984 visit indicates that the 
veteran had recently seen a private orthopedist and was 
considering a total knee replacement.  Furthermore, the most 
recent treatment records in the claims folder from September 
1996 indicate that knee surgery had not yet been performed.  
However, on examination in July 1998 the veteran provided a 
history of having had knee surgery, and the total knee 
replacement was shown on x-ray studies.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that he is 
afforded due process, 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issue of entitlement to 
service connection for a right knee disorder as secondary to 
service-connected lateral instability with degenerative 
changes of the left knee pending a remand to the RO for 
further development as follows:  

1.  The veteran must provide names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or non-VA, inpatient or outpatient, 
who may possess additional records 
pertinent to his claim.  The veteran 
should identify all treatment with 
providers associated with "Humana Plus 
HMO" to include his primary care 
physician and "Dr. Shan."  The veteran 
should also state with specificity when 
and where his total knee replacement 
operation was conducted.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  After additional reports are obtained 
to the extent possible, the veteran's 
claims file should be reviewed by a VA 
orthopedic surgeon, if available, or 
other appropriate specialist who has not 
previously examined the veteran, for an 
opinion as to the etiology of diagnosed 
right knee disorders to include post 
surgical changes.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
specialist.  The specialist's report 
should contain a summary of relevant 
complaints and findings from the records 
in the claims folder.  

Based on the facts and applicable 
medical/scientific principles, the 
specialist should offer an opinion as to 
whether it is as likely as not that the 
veteran's right knee disorder(s) 
developed as a proximate result of the 
service-connected left knee disability.  
The specialist should also address 
whether it is as likely as not that a 
right knee disorder was permanently 
aggravated or worsened as a result of the 
service-connected left knee disability.  
In offering an opinion on the question of 
aggravation, the specialist should 
specifically discuss the baseline (pre-
aggravation) manifestations of the right 
knee disorder, as well as any increased 
right knee manifestations felt to be due 
to the service-connected left knee 
disability.  Whatever the specialist's 
opinion may be, the report must contain a 
discussion of the facts and the 
medical/scientific principles considered 
in reaching the opinion. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested specialist's report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a right knee 
disorder as secondary to service-
connected lateral instability with 
degenerative changes of the left knee 
with consideration 38 C.F.R. § 3.310(a) 
(198), and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

